
	
		II
		Calendar No. 377
		110th CONGRESS
		1st Session
		S. 1148
		[Report No. 110–179]
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mrs. Clinton (for
			 herself, Mr. Schumer,
			 Mr. Leahy, and Mr. Sanders) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Champlain Quadricentennial Commemoration
		  Commission and the Hudson-Fulton 400th Commemoration Commission, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Hudson-Fulton-Champlain Quadricentennial Commemoration
			 Commission Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Coordination.
					TITLE I—Champlain Quadricentennial
				Commemoration Commission
					Sec. 101. Definitions.
					Sec. 102. Establishment of Champlain
				Commission.
					Sec. 103. Duties.
					Sec. 104. Powers.
					Sec. 105. Champlain Commission personnel
				matters.
					Sec. 106. Audit of Champlain
				Commission.
					Sec. 107. Authorization of
				appropriations.
					Sec. 108. Termination of Champlain
				Commission.
					TITLE II—Hudson-Fulton 400th
				Commemoration Commission
					Sec. 201. Definitions.
					Sec. 202. Establishment of Hudson-Fulton
				Commission.
					Sec. 203. Duties.
					Sec. 204. Powers.
					Sec. 205. Hudson-Fulton Commission
				personnel matters.
					Sec. 206. Audit of Hudson-Fulton
				Commission.
					Sec. 207. Authorization of
				appropriations.
					Sec. 208. Termination of Hudson-Fulton
				Commission.
				
			2.Findings;
			 purpose
			(a)FindingsCongress finds that—
				(1)the first European
			 exploration of the Hudson River and Lake Champlain and the introduction of
			 steam navigation to maritime commerce were events of major historical
			 importance, both in the United States and internationally;
				(2)in 1609—
					(A)Englishman Henry
			 Hudson, acting in service of the Dutch East India Company, was the first
			 European to sail up the river later named for him in the vessel Half Moon;
			 and
					(B)French explorer
			 Samuel de Champlain was the first European to see—
						(i)the lake later
			 named for him; and
						(ii)the shores of the
			 northern regions of the States of New York and Vermont;
						(3)those
			 voyages—
					(A)were 2 of the most
			 significant passages in the European exploration and discovery of America;
			 and
					(B)began 2 of the
			 earliest contacts in the New World between Native Americans and
			 Europeans;
					(4)those explorations
			 led to the establishment of—
					(A)Fort Orange, a
			 Dutch, and later English, settlement of what is now the capital city of the
			 State of New York; and
					(B)French Quebec
			 settlements as far south as Lake George;
					(5)the establishment
			 of the settlements described in paragraph (4) extended the trade, commerce,
			 culture, and religion of the European settlers deep into the Mohawk Valley and
			 as far west as Lake Erie;
				(6)the early
			 settlements of Fort George and the numerous French Quebec settlements
			 influenced the history, culture, law, commerce, and traditions of liberty of
			 the United States that—
					(A)extend to the
			 present day; and
					(B)are constantly
			 reflected in the position of the United States as the leader of the countries
			 of the free world;
					(7)in 1807, Robert
			 Fulton navigated the Hudson River from the city of New York to Albany in the
			 steamboat Clermont, successfully inaugurating steam navigation on a commercial
			 basis;
				(8)the successful
			 navigation of the Hudson River was 1 of the most important events in the
			 history of navigation because that navigation—
					(A)revolutionized
			 waterborne commerce on the great rivers of the United States;
					(B)transformed naval
			 warfare; and
					(C)fostered
			 international relations through transoceanic travel and trade; and
					(9)in 2000, the
			 province of Quebec—
					(A)established a
			 commission known as the Quebec 400 Commission;
					(B)granted to the
			 Quebec 400 Commission a budget of an amount not less than $1,000,000;
			 and
					(C)included in the
			 responsibilities of the Quebec 400 Commission a commemoration of the Champlain
			 voyage of 1609.
					(b)PurposesThe
			 purposes of this Act are to establish the Champlain Commission and the
			 Hudson-Fulton Commission—
				(1)to ensure a
			 suitable national observance of the anniversaries of Henry Hudson, Robert
			 Fulton, and Samuel de Champlain in 2009 through cooperation with, and
			 assistance to, the programs and activities of the States of New York and
			 Vermont, and the commemorative commissions formed by those States;
				(2)to assist in
			 ensuring that Hudson-Fulton-Champlain 2009 observances provide an excellent
			 visitor experience and beneficial interaction between visitors and the natural
			 and cultural resources of the sites located in the States;
				(3)to assist in
			 ensuring that Hudson-Fulton-Champlain 2009 observances are inclusive and
			 appropriately recognize the diverse Hudson River and Lake Champlain communities
			 that developed over 4 centuries;
				(4)to facilitate
			 international involvement (including the involvement of the Quebec 400
			 Commission) in the Hudson-Fulton-Champlain 2009 observances;
				(5)to support and
			 facilitate marketing efforts for—
					(A)a commemorative
			 coin;
					(B)a commemorative
			 stamp; and
					(C)related activities
			 for the Hudson-Fulton-Champlain 2009 observances;
					(6)to assist in the
			 appropriate development of heritage tourism and economic benefits to the United
			 States; and
				(7)to support and
			 facilitate the related efforts of the Lake Champlain Basin Program in the
			 coordination of efforts to commemorate the voyage of Samuel de
			 Champlain.
				3.CoordinationEach commission established under this Act
			 shall coordinate with the other respective commission established under this
			 Act to ensure that commemorations of Henry Hudson, Robert Fulton, and Samuel de
			 Champlain are—
			(1)consistent with the plans and programs of
			 the commemorative commissions established by the States of New York and
			 Vermont; and
			(2)well-organized and
			 successful.
			IChamplain
			 Quadri­cen­ten­nial Commemoration Commission
			101.DefinitionsIn this title:
				(1)Champlain
			 CommissionThe term Champlain Commission means the
			 Champlain Quadricentennial Commemoration Commission established by section
			 102(a).
				(2)CommemorationThe
			 term commemoration means the commemoration of the 400th
			 anniversary of the voyage of Samuel de Champlain.
				(3)Lake Champlain
			 Basin ProgramThe term Lake Champlain Basin Program
			 means the partnership established by section 120 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1270) between the States of New York and Vermont and
			 Federal agencies to carry out the Lake Champlain management plan entitled,
			 Opportunities for Action: An Evolving Plan for the Lake Champlain
			 Basin.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(5)States
					(A)In
			 generalThe term States means the States of New York
			 and Vermont.
					(B)InclusionsThe
			 term States includes political subdivisions of the States.
					102.Establishment
			 of Champlain Commission
				(a)In
			 generalThere is established a commission to be known as the
			 Champlain Quadricentennial Commemoration Commission.
				(b)Membership
					(1)CompositionThe
			 Champlain Commission shall be composed of 11 members, of whom—
						(A)2 members shall be
			 employees of the National Park Service, of whom—
							(i)1 shall be the
			 Director of the National Park Service (or a designee); and
							(ii)1 shall be an
			 employee of the National Park Service having experience relevant to the
			 commemoration, who shall be appointed by the Secretary;
							(B)4 members shall be
			 appointed by the Secretary from among individuals who, on the date of enactment
			 of this Act, are—
							(i)serving as members
			 of the Hudson-Fulton-Champlain Quadricentennial Commission of the State of New
			 York; and
							(ii)residents of
			 Champlain Valley, New York;
							(C)4 members shall be
			 appointed by the Secretary from among individuals who, on the date of enactment
			 of this Act, are—
							(i)serving as members
			 of the Lake Champlain Quadricentennial Commission of the State of Vermont;
			 and
							(ii)residents of the
			 State of Vermont; and
							(D)1 member shall be
			 appointed by the Secretary, and shall be an individual who has—
							(i)an interest in,
			 support for, and expertise appropriate with respect to, the commemoration;
			 and
							(ii)knowledge
			 relating to the history of the Champlain Valley.
							(2)Term;
			 vacancies
						(A)TermA
			 member of the Champlain Commission shall be appointed for the life of the
			 Champlain Commission.
						(B)Vacancies
							(i)In
			 generalA vacancy on the Champlain Commission shall be filled in
			 the same manner in which the original appointment was made.
							(ii)Partial
			 termA member appointed to fill a vacancy on the Champlain
			 Commission shall serve for the remainder of the term for which the predecessor
			 of the member was appointed.
							(3)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Champlain Commission have been appointed, the Champlain
			 Commission shall hold the initial meeting of the Champlain Commission.
					(4)MeetingsThe
			 Champlain Commission shall meet—
						(A)at least twice
			 each year; or
						(B)at the call of the
			 Chairperson or the majority of the members of the Champlain Commission.
						(5)QuorumA
			 majority of voting members shall constitute a quorum, but a lesser number may
			 hold meetings.
					(6)Chairperson and
			 vice chairperson
						(A)ElectionThe
			 Champlain Commission shall elect the Chairperson and the Vice Chairperson of
			 the Champlain Commission on an annual basis.
						(B)Absence of the
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
						(7)VotingThe
			 Champlain Commission shall act only on an affirmative vote of a majority of the
			 voting members of the Champlain Commission.
					103.Duties
				(a)In
			 generalThe Champlain Commission shall—
					(1)plan, develop, and
			 execute programs and activities appropriate to commemorate the 400th
			 anniversary of the voyage of Samuel de Champlain, the first European to
			 discover and explore Lake Champlain;
					(2)facilitate
			 activities relating to the Champlain Quadricentennial throughout the United
			 States;
					(3)coordinate the
			 activities of the Champlain Commission with—
						(A)State
			 commemoration commissions;
						(B)appropriate
			 Federal agencies, including—
							(i)the Department of
			 Agriculture;
							(ii)the Department of
			 Defense;
							(iii)the Department
			 of State; and
							(iv)the Department of
			 Transportation;
							(C)the Lake Champlain
			 Basin Program;
						(D)the Chairman of
			 the National Endowment for the Arts; and
						(E)the Secretary of
			 the Smithsonian Institution;
						(4)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the voyage of Samuel de Champlain;
					(5)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration;
					(6)coordinate and
			 facilitate for the public scholarly research on, publication about, and
			 interpretation of, the voyage of Samuel de Champlain;
					(7)ensure that the
			 Champlain 2009 anniversary provides a lasting legacy and a long-term public
			 benefit by assisting in the development of appropriate programs and
			 facilities;
					(8)help ensure that
			 the observances of the voyage of Samuel de Champlain are inclusive and
			 appropriately recognize the experiences and heritage of all people present when
			 Samuel de Champlain arrived in the Champlain Valley; and
					(9)consult and
			 coordinate with the Lake Champlain Basin Program and other relevant
			 organizations to plan and develop programs and activities to commemorate the
			 voyage of Samuel de Champlain.
					(b)Strategic plan
			 and annual performance plansThe Champlain Commission shall
			 prepare—
					(1)a strategic plan
			 in accordance with section 306 of title 5, United States Code, for each day
			 (including travel time) during which the member is engaged in the performance
			 of the duties of the Champlain Commission; and
					(2)annual performance
			 plans in accordance with section 1115 of title 31, United States Code, for the
			 activities of the Champlain Commission carried out under this Act.
					(c)Reports
					(1)Annual
			 reportsThe Champlain Commission shall annually submit to
			 Congress a report that contains—
						(A)a list of each
			 gift, bequest, or devise with a value of more than $250; and
						(B)the identity of
			 the donor of each gift, bequest, or devise provided in subparagraph (A).
						(2)Final
			 reportNot later than September 30,
			 2010, the Champlain Commission shall submit to the Secretary a
			 final report that contains—
						(A)a summary of the
			 activities of the Champlain Commission;
						(B)a final accounting
			 of funds received and expended by the Champlain Commission; and
						(C)the findings and
			 recommendations of the Champlain Commission.
						104.Powers
				(a)GiftsThe Champlain Commission may solicit,
			 accept, use, and dispose of gifts, bequests, or devises of money or other real
			 or personal property for aiding or facilitating the work of the Champlain
			 Commission.
				(b)Appointment of
			 advisory committeesThe Champlain Commission may appoint such
			 advisory committees as the Champlain Commission determines to be necessary to
			 carry out this Act.
				(c)Authorization of
			 actionThe Champlain Commission may authorize any member or
			 employee of the Champlain Commission to take any action that the Champlain
			 Commission is authorized to take under this Act.
				(d)ProcurementThe
			 Champlain Commission may procure supplies, services, and property, and make or
			 enter into contracts, leases, or other legal agreements, to carry out this Act
			 (except that a contract, lease, or other legal agreement made or entered into
			 by the Champlain Commission (or with administrative assistance from the Lake
			 Champlain Basin Program) shall not extend beyond the date of termination of the
			 Champlain Commission).
				(e)Postal
			 ServicesThe Champlain Commission may use the United States mails
			 in the same manner and under the same conditions as other agencies of the
			 Federal Government.
				(f)GrantsSubject
			 to approval by the Champlain Commission, the Champlain Commission may—
					(1)make grants in
			 amounts not to exceed $20,000 to communities, nonprofit organizations, and
			 State commemorative commissions to develop programs to assist in the
			 commemoration; and
					(2)make grants in
			 amounts not to exceed $20,000 to research and scholarly organizations to
			 research, publish, or distribute information relating to the early history of
			 the voyage of Samuel de Champlain.
					(g)Technical
			 assistanceThe Champlain Commission shall provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration.
				(h)Coordination and
			 consultation with Lake Champlain Basin ProgramThe Champlain
			 Commission shall coordinate and consult with the Lake Champlain Basin Program
			 to provide grants and technical assistance under subsections (f) and (g) for
			 the development of activities commemorating the voyage of Samuel de
			 Champlain.
				105.Champlain
			 Commission personnel matters
				(a)Compensation of
			 members
					(1)In
			 generalExcept as provided in paragraph (2), a member of the
			 Champlain Commission shall serve without compensation.
					(2)Federal
			 employeesA member of the Champlain Commission who is an officer
			 or employee of the Federal Government shall serve without compensation in
			 addition to the compensation received for the services of the member as an
			 officer or employee of the Federal Government.
					(b)Travel
			 expensesA member of the Champlain Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Champlain Commission.
				(c)Staff
					(1)In
			 generalThe Chairperson of the Champlain Commission may, without
			 regard to the civil service laws (including regulations), appoint and terminate
			 an Executive Director and such other additional personnel as are necessary to
			 enable the Champlain Commission to perform the duties of the Champlain
			 Commission.
					(2)Confirmation of
			 executive directorThe employment of an Executive Director shall
			 be subject to confirmation by the Champlain Commission.
					(d)Compensation
					(1)In
			 generalExcept as provided in paragraph (2), the Chairperson of
			 the Champlain Commission may fix the compensation of the Executive Director and
			 other personnel without regard to the provisions of chapter 51 and subchapter
			 III of chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
					(2)Maximum rate of
			 payThe rate of pay for the Executive Director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
					(e)Detail of
			 government employees
					(1)Federal
			 employees
						(A)In
			 generalAt the request of the Champlain Commission, the head of
			 any Federal agency may detail, on a reimbursable or nonreimbursable basis, any
			 of the personnel of the agency to the Champlain Commission to assist the
			 Champlain Commission in carrying out the duties of the Champlain Commission
			 under this Act.
						(B)Civil service
			 statusThe detail of an employee under subparagraph (A) shall be
			 without interruption or loss of civil service status or privilege.
						(2)State
			 employeesThe Champlain Commission may—
						(A)accept the
			 services of personnel detailed from States (including subdivisions of States);
			 and
						(B)reimburse States
			 for services of detailed personnel.
						(3)Lake Champlain
			 Basin Program employeesThe Champlain Commission may—
						(A)accept the
			 services of personnel detailed from the Lake Champlain Basin Program;
			 and
						(B)reimburse the Lake
			 Champlain Basin Program for services of detailed personnel.
						(4)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Champlain Commission may procure temporary and intermittent services in
			 accordance with section 3109(b) of title 5, United States Code, at rates for
			 individuals that do not exceed the daily equivalent of the annual rate of basic
			 pay prescribed for level V of the Executive Schedule under section 5316 of that
			 title.
					(f)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Champlain Commission may accept and use voluntary and
			 uncompensated services as the Champlain Commission determines necessary.
				(g)Support
			 servicesThe Director of the National Park Service shall provide
			 to the Champlain Commission, on a reimbursable basis, such administrative
			 support services as the Champlain Commission may request.
				(h)FACA
			 nonapplicabilitySection
			 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Champlain
			 Commission.
				(i)No effect on
			 authorityNothing in this section supersedes the authority of the
			 States or the National Park Service concerning the commemoration.
				106.Audit of
			 Champlain CommissionThe
			 Inspector General of the Department of the Interior shall—
				(1)annually conduct an audit of the Champlain
			 Commission;
				(2)make available to the public the results of
			 the annual audit; and
				(3)submit the results
			 of the annual audit to the Committee on Government Reform of the House of
			 Representatives.
				107.Authorization of
			 appropriations
				(a)In
			 generalThere is authorized
			 to be appropriated to carry out this Act $500,000 for each of fiscal years
			 2008 through 2011, to remain available until
			 expended.
				(b)AllocationOf amounts made available under subsection
			 (a) for fiscal year 2008 and each fiscal year
			 thereafter—
					(1)45 percent shall
			 be provided for activities in the State of New York relating to the
			 commemoration of Samuel de Champlain;
					(2)45 percent shall
			 be provided for activities in the State of Vermont relating to the
			 commemoration of Samuel de Champlain; and
					(3)10 percent shall
			 be distributed by the Champlain Commission for activities relating to the
			 commemoration of Samuel de Champlain, in accordance with this Act.
					108.Termination of
			 Champlain Commission
				(a)Date of
			 terminationThe Champlain Commission shall terminate on
			 December 31, 2010.
				(b)Transfer of
			 documents and materialsBefore the date of termination specified
			 in subsection (a), the Champlain Commission shall transfer all documents and
			 materials of the Champlain Commission to the National Archives or another
			 appropriate Federal entity.
				IIHudson-Fulton
			 400th Commemoration Commission
			201.DefinitionsIn this title:
				(1)CommemorationThe
			 term commemoration means the commemoration of—
					(A)the 200th
			 anniversary of the voyage of Robert Fulton in the Clermont; and
					(B)the 400th
			 anniversary of the voyage of Henry Hudson in the Half Moon.
					(2)GovernorThe
			 term Governor means the Governor of the State of New York.
				(3)Hudson-Fulton
			 CommissionThe term Hudson-Fulton Commission means
			 the Hudson-Fulton 400th Commemoration Commission established by section
			 202(a).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(5)State
					(A)In
			 generalThe term State means the State of New
			 York.
					(B)InclusionsThe
			 term State includes political subdivisions of that State.
					202.Establishment
			 of Hudson-Fulton Commission
				(a)EstablishmentThere
			 is established a commission to be known as the Hudson-Fulton 400th
			 Commemoration Commission.
				(b)Membership
					(1)CompositionThe
			 Hudson-Fulton Commission shall be composed of 16 members, of whom—
						(A)1 member shall be
			 appointed by the Secretary, after taking into consideration the recommendation
			 of the Governor;
						(B)6 members shall be
			 appointed by the Secretary, after taking into consideration the recommendations
			 of the Members of the House of Representatives whose districts encompass the
			 Hudson River Valley;
						(C)2 members shall be
			 appointed by the Secretary, after taking into consideration the recommendations
			 of the Members of the Senate from the State of New York;
						(D)2 members shall be
			 employees of the National Park Service, of whom—
							(i)1 shall be the
			 Director of the National Park Service (or a designee); and
							(ii)1 shall be an
			 employee of the National Park Service having experience relevant to the
			 commemoration, who shall be appointed by the Secretary;
							(E)2 members shall be
			 appointed by the Secretary, and shall be individuals that have an interest in,
			 support for, and expertise appropriate with respect to, the commemoration, of
			 whom—
							(i)1 member shall be
			 an individual with expertise in the Hudson River Valley National Heritage Area;
			 and
							(ii)1 member shall be
			 an individual with expertise in the State of New York, as it relates to the
			 commemoration;
							(F)1 member shall be
			 the Chairperson of a commemorative commission formed by the State of New York
			 (or the designee of the Chairperson); and
						(G)2 members shall be
			 appointed by the Secretary, after—
							(i)taking into
			 consideration the recommendation of the Mayor of the city of New York;
			 and
							(ii)consulting the
			 Members of the House of Representatives whose districts encompass the city of
			 New York.
							(2)Term;
			 vacancies
						(A)TermA
			 member of the Hudson-Fulton Commission shall be appointed for the life of the
			 Hudson-Fulton Commission.
						(B)Vacancies
							(i)In
			 generalA vacancy on the Hudson-Fulton Commission shall be filled
			 in the same manner in which the original appointment was made.
							(ii)Partial
			 termA member appointed to fill a vacancy on the Hudson-Fulton
			 Commission shall serve for the remainder of the term for which the predecessor
			 of the member was appointed.
							(3)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Hudson-Fulton Commission have been appointed, the Hudson-Fulton
			 Commission shall hold the initial meeting of the Hudson-Fulton
			 Commission.
					(4)MeetingsThe
			 Hudson-Fulton Commission shall meet—
						(A)at least twice
			 each year; or
						(B)at the call of the
			 Chairperson or the majority of the members of the Hudson-Fulton
			 Commission.
						(5)QuorumA
			 majority of voting members shall constitute a quorum, but a lesser number may
			 hold meetings.
					(6)Chairperson and
			 vice chairperson
						(A)ElectionThe
			 Hudson-Fulton Commission shall elect the Chairperson and the Vice Chairperson
			 of the Hudson-Fulton Commission on an annual basis.
						(B)Absence of the
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
						(7)VotingThe
			 Hudson-Fulton Commission shall act only on an affirmative vote of a majority of
			 the voting members of the Hudson-Fulton Commission.
					(8)Nonvoting
			 memberA member of the Hudson-Fulton Commission appointed under
			 subparagraph (D)(ii) of paragraph (1) shall be a nonvoting member.
					203.Duties
				(a)In
			 generalThe Hudson-Fulton Commission shall—
					(1)plan, develop, and
			 execute programs and activities appropriate to commemorate—
						(A)the 400th
			 anniversary of the voyage of Henry Hudson, the first European to sail up the
			 Hudson River; and
						(B)the 200th
			 anniversary of the voyage of Robert Fulton, the first person to use steam
			 navigation on a commercial basis;
						(2)facilitate
			 activities relating to the Hudson-Fulton-Champlain Quadricentennial throughout
			 the United States;
					(3)coordinate the
			 activities of the Hudson-Fulton Commission with—
						(A)State
			 commemoration commissions;
						(B)appropriate
			 Federal agencies, including—
							(i)the Department of
			 Agriculture;
							(ii)the Department of
			 Defense;
							(iii)the Department
			 of State; and
							(iv)the Department of
			 Transportation;
							(C)the Director of
			 the National Park Service, with respect to the Hudson River Valley National
			 Heritage Area;
						(D)the American
			 Heritage Rivers Initiative Interagency Committee established by Executive Order
			 13061, dated September 11, 1997;
						(E)the Chairman of
			 the National Endowment for the Humanities;
						(F)the Chairman of
			 the National Endowment for the Arts; and
						(G)the Secretary of
			 the Smithsonian Institution;
						(4)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the voyages of Henry Hudson and Robert Fulton;
					(5)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration;
					(6)coordinate and
			 facilitate for the public scholarly research on, publication about, and
			 interpretation of, the voyages of Henry Hudson and Robert Fulton;
					(7)ensure that the
			 Hudson-Fulton 2009 commemorations provide a lasting legacy and long-term public
			 benefit by assisting in the development of appropriate programs and facilities;
			 and
					(8)help ensure that
			 the observances of Henry Hudson are inclusive and appropriately recognize the
			 experiences and heritage of all people present when Henry Hudson sailed the
			 Hudson River.
					(b)Strategic plan
			 and annual performance plansThe Hudson-Fulton Commission shall
			 prepare—
					(1)a strategic plan
			 in accordance with section 306 of title 5, United States Code, for each day
			 (including travel time) during which the member is engaged in the performance
			 of the duties of the Hudson-Fulton Commission; and
					(2)annual performance
			 plans in accordance with section 1115 of title 31, United States Code, for the
			 activities of the Hudson-Fulton Commission carried out under this Act.
					(c)Reports
					(1)Annual
			 reportsThe Hudson-Fulton Commission shall annually submit to
			 Congress a report that contains—
						(A)a list of each
			 gift, bequest, or devise with a value of more than $250; and
						(B)the identity of
			 the donor of each gift, bequest, or devise provided under subparagraph
			 (A).
						(2)Final
			 reportNot later than September 30,
			 2010, the Hudson-Fulton Commission shall submit to the
			 Secretary a final report that contains—
						(A)a summary of the
			 activities of the Hudson-Fulton Commission;
						(B)a final accounting
			 of funds received and expended by the Hudson-Fulton Commission; and
						(C)the findings and
			 recommendations of the Hudson-Fulton Commission.
						204.Powers
				(a)GiftsThe Hudson-Fulton Commission may solicit,
			 accept, use, and dispose of gifts, bequests, or devises of money or other real
			 or personal property for use in aiding or facilitating the work of the
			 Hudson-Fulton Commission.
				(b)Appointment of
			 advisory committeesThe Hudson-Fulton Commission may appoint such
			 advisory committees as the Hudson-Fulton Commission determines to be necessary
			 to carry out this Act.
				(c)Authorization of
			 actionThe Hudson-Fulton Commission may authorize any member or
			 employee of the Hudson-Fulton Commission to take any action that the
			 Hudson-Fulton Commission is authorized to take under this Act.
				(d)ProcurementThe
			 Hudson-Fulton Commission may procure supplies, services, and property, and make
			 or enter into contracts, leases, or other legal agreements, to carry out this
			 Act (except that a contract, lease, or other legal agreement made or entered
			 into by the Hudson-Fulton Commission shall not extend beyond the date of
			 termination of the Hudson-Fulton Commission).
				(e)Postal
			 servicesThe Hudson-Fulton Commission may use the United States
			 mails in the same manner and under the same conditions as other agencies of the
			 Federal Government.
				(f)GrantsSubject
			 to approval by the Hudson-Fulton Commission, the Hudson-Fulton Commission
			 may—
					(1)make grants in
			 amounts not to exceed $20,000 to communities, nonprofit organizations, and
			 State commemorative commissions to develop programs to assist in the
			 commemoration; and
					(2)make grants in
			 amounts not to exceed $20,000 to research and scholarly organizations to
			 research, publish, or distribute information relating to the early history of
			 the voyages of Hudson and Fulton.
					(g)Technical
			 assistanceThe Hudson-Fulton Commission shall provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration.
				205.Hudson-Fulton
			 Commission personnel matters
				(a)Compensation of
			 members
					(1)In
			 generalExcept as provided in paragraph (2), a member of the
			 Hudson-Fulton Commission shall serve without compensation.
					(2)Federal
			 employeesA member of the Hudson-Fulton Commission who is an
			 officer or employee of the Federal Government shall serve without compensation
			 in addition to the compensation received for the services of the member as an
			 officer or employee of the Federal Government.
					(b)Travel
			 expensesA member of the Hudson-Fulton Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for an employee of an agency under subchapter I of chapter 57 of
			 title 5, United States Code, while away from the home or regular place of
			 business of the member in the performance of the duties of the Hudson-Fulton
			 Commission.
				(c)Staff
					(1)In
			 generalThe Chairperson of the Hudson-Fulton Commission may,
			 without regard to the civil service laws (including regulations), appoint and
			 terminate an Executive Director and such other additional personnel as are
			 necessary to enable the Hudson-Fulton Commission to perform the duties of the
			 Hudson-Fulton Commission.
					(2)Confirmation of
			 executive directorThe employment of an Executive Director shall
			 be subject to confirmation by the Hudson-Fulton Commission.
					(d)Compensation
					(1)In
			 generalExcept as provided in paragraph (2), the Chairperson of
			 the Hudson-Fulton Commission may fix the compensation of the Executive Director
			 and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates.
					(2)Maximum rate of
			 payThe rate of pay for the Executive Director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
					(e)Detail of
			 government employees
					(1)Federal
			 employees
						(A)In
			 generalAt the request of the Hudson-Fulton Commission, the head
			 of any Federal agency may detail, on a reimbursable or nonreimbursable basis,
			 any of the personnel of the agency to the Hudson-Fulton Commission to assist
			 the Hudson-Fulton Commission in carrying out the duties of the Hudson-Fulton
			 Commission under this Act.
						(B)Civil service
			 statusThe detail of an employee under subparagraph (A) shall be
			 without interruption or loss of civil service status or privilege.
						(2)State
			 employeesThe Hudson-Fulton Commission may—
						(A)accept the
			 services of personnel detailed from States (including subdivisions of States);
			 and
						(B)reimburse States
			 for services of detailed personnel.
						(3)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Hudson-Fulton Commission may procure temporary and intermittent services in
			 accordance with section 3109(b) of title 5, United States Code, at rates for
			 individuals that do not exceed the daily equivalent of the annual rate of basic
			 pay prescribed for level V of the Executive Schedule under section 5316 of that
			 title.
					(f)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Hudson-Fulton Commission may accept and use voluntary
			 and uncompensated services as the Hudson-Fulton Commission determines
			 necessary.
				(g)Support
			 servicesThe Director of the National Park Service shall provide
			 to the Hudson-Fulton Commission, on a reimbursable basis, such administrative
			 support services as the Hudson-Fulton Commission may request.
				(h)FACA
			 nonapplicabilitySection
			 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Hudson-Fulton
			 Commission.
				(i)No effect on
			 authorityNothing in this section supersedes the authority of the
			 States or the National Park Service concerning the commemoration.
				206.Audit of
			 Hudson-Fulton CommissionThe
			 Inspector General of the Department of the Interior shall—
				(1)annually conduct an audit of the
			 Hudson-Fulton Commission;
				(2)make available to the public the results of
			 the annual audit; and
				(3)submit the results
			 of the annual audit to the Committee on Government Reform of the House of
			 Representatives.
				207.Authorization of
			 appropriations
				(a)In
			 generalThere is authorized
			 to be appropriated to carry out this Act $500,000 for each of fiscal years 2008
			 through 2011, to remain available until expended.
				(b)AllocationOf amounts made available under subsection
			 (a) for fiscal year 2008 and each fiscal year thereafter—
					(1)80 percent shall
			 be provided for activities in the Hudson Valley relating to the
			 commemoration;
					(2)10 percent shall
			 be provided for activities in the city of New York relating to the
			 commemoration; and
					(3)10 percent shall
			 be distributed by the Hudson-Fulton Commission for activities relating to the
			 commemoration, in accordance with this Act.
					208.Termination of
			 Hudson-Fulton Commission
				(a)Date of
			 terminationThe Hudson-Fulton Commission shall terminate on
			 December 31, 2010.
				(b)Transfer of
			 documents and materialsBefore the date of termination specified
			 in subsection (a), the Hudson-Fulton Commission shall transfer all documents
			 and materials of the Hudson-Fulton Commission to the National Archives or
			 another appropriate Federal entity.
				
	
		1.Short titleThis Act may be cited as the
			 Hudson-Fulton-Champlain
			 Quadricentennial Commemoration Commission Act of
			 2007.
		2.CoordinationEach commission established under this Act
			 shall coordinate with the other respective commission established under this
			 Act to ensure that commemorations of Henry Hudson, Robert Fulton, and Samuel de
			 Champlain are—
			(1)consistent with the plans and programs of
			 the commemorative commissions established by the States of New York and
			 Vermont; and
			(2)well-organized and
			 successful.
			3.DefinitionsIn this Act:
			(1)Champlain
			 commemorationThe term Champlain commemoration means
			 the commemoration of the 400th anniversary of the voyage of Samuel de
			 Champlain.
			(2)Champlain
			 CommissionThe term Champlain Commission means the
			 Champlain Quadricentennial Commemoration Commission established by section
			 4(a).
			(3)CommissionThe
			 term Commission means each of the Champlain Commission and the
			 Hudson-Fulton Commission.
			(4)Hudson-Fulton
			 commemorationThe term Hudson-Fulton commemoration
			 means the commemoration of—
				(A)the 200th anniversary of
			 the voyage of Robert Fulton in the Clermont; and
				(B)the 400th anniversary of
			 the voyage of Henry Hudson in the Half Moon.
				(5)Hudson-Fulton
			 commissionThe term Hudson-Fulton Commission means
			 the Hudson-Fulton 400th Commemoration Commission established by section
			 5(a).
			(6)Lake Champlain Basin
			 ProgramThe term Lake Champlain Basin Program means
			 the partnership established by section 120 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1270) between the States of New York and Vermont and
			 Federal agencies to carry out the Lake Champlain management plan entitled,
			 Opportunities for Action: An Evolving Plan for the Lake Champlain
			 Basin.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Establishment of
			 Champlain Commission
			(a)In
			 generalThere is established a commission to be known as the
			 Champlain Quadricentennial Commemoration Commission.
			(b)Membership
				(1)CompositionThe
			 Champlain Commission shall be composed of 10 members, of whom—
					(A)1 member shall be the
			 Director of the National Park Service (or a designee);
					(B)4 members shall be
			 appointed by the Secretary from among individuals who, on the date of enactment
			 of this Act, are—
						(i)serving as members of the
			 Hudson-Fulton-Champlain Quadricentennial Commission of the State of New York;
			 and
						(ii)residents of Champlain
			 Valley, New York;
						(C)4 members shall be
			 appointed by the Secretary from among individuals who, on the date of enactment
			 of this Act, are—
						(i)serving as members of the
			 Lake Champlain Quadricentennial Commission of the State of Vermont; and
						(ii)residents of the State
			 of Vermont; and
						(D)1 member shall be
			 appointed by the Secretary, and shall be an individual who has—
						(i)an interest in, support
			 for, and expertise appropriate with respect to, the Champlain commemoration;
			 and
						(ii)knowledge relating to
			 the history of the Champlain Valley.
						(2)Term;
			 vacancies
					(A)TermA
			 member of the Champlain Commission shall be appointed for the life of the
			 Champlain Commission.
					(B)VacanciesA
			 vacancy on the Champlain Commission shall be filled in the same manner in which
			 the original appointment was made.
					(c)DutiesThe
			 Champlain Commission shall—
				(1)plan, develop, and
			 execute programs and activities appropriate to commemorate the 400th
			 anniversary of the voyage of Samuel de Champlain, the first European to
			 discover and explore Lake Champlain;
				(2)facilitate activities
			 relating to the Champlain Quadricentennial throughout the United States;
				(3)coordinate the activities
			 of the Champlain Commission with—
					(A)State commemoration
			 commissions;
					(B)appropriate Federal
			 agencies;
					(C)the Lake Champlain Basin
			 Program;
					(D)the National Endowment
			 for the Arts; and
					(E)the Smithsonian
			 Institution;
					(4)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the voyage of Samuel de Champlain;
				(5)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 Champlain commemoration;
				(6)coordinate and facilitate
			 for the public scholarly research on, publication about, and interpretation of,
			 the voyage of Samuel de Champlain;
				(7)ensure that the Champlain
			 2009 anniversary provides a lasting legacy and a long-term public benefit by
			 assisting in the development of appropriate programs and facilities;
				(8)help ensure that the
			 observances of the voyage of Samuel de Champlain are inclusive and
			 appropriately recognize the experiences and heritage of all people present when
			 Samuel de Champlain arrived in the Champlain Valley; and
				(9)consult and coordinate
			 with the Lake Champlain Basin Program and other relevant organizations to plan
			 and develop programs and activities to commemorate the voyage of Samuel de
			 Champlain.
				5.Establishment of
			 Hudson-Fulton Commission
			(a)EstablishmentThere
			 is established a commission to be known as the Hudson-Fulton 400th
			 Commemoration Commission.
			(b)Membership
				(1)CompositionThe
			 Hudson-Fulton Commission shall be composed of 15 members, of whom—
					(A)1 member shall be the
			 Director of the National Park Service (or a designee);
					(B)1 member shall be
			 appointed by the Secretary, after considering the recommendation of the
			 Governor of the State of New York;
					(C)6 members shall be
			 appointed by the Secretary, after considering the recommendations of the
			 Members of the House of Representatives whose districts encompass the Hudson
			 River Valley;
					(D)2 members shall be
			 appointed by the Secretary, after considering the recommendations of the
			 Members of the Senate from the State of New York;
					(E)2 members shall
			 be—
						(i)appointed by the
			 Secretary; and
						(ii)individuals who have an
			 interest in, support for, and expertise appropriate with respect to, the
			 Hudson-Fulton commemoration, of whom—
							(I)1 member shall be an
			 individual with expertise in the Hudson River Valley National Heritage Area;
			 and
							(II)1 member shall be an
			 individual with expertise in the State of New York, as it relates to the
			 Hudson-Fulton commemoration;
							(F)1 member shall be the
			 Chairperson of a commemorative commission formed by the State of New York (or
			 the designee of the Chairperson); and
					(G)2 members shall be
			 appointed by the Secretary, after—
						(i)considering the
			 recommendation of the Mayor of the city of New York; and
						(ii)consulting the Members
			 of the House of Representatives whose districts encompass the city of New
			 York.
						(2)Term;
			 vacancies
					(A)TermA
			 member of the Hudson-Fulton Commission shall be appointed for the life of the
			 Hudson-Fulton Commission.
					(B)VacanciesA
			 vacancy on the Hudson-Fulton Commission shall be filled in the same manner in
			 which the original appointment was made.
					(c)DutiesThe
			 Hudson-Fulton Commission shall—
				(1)plan, develop, and
			 execute programs and activities appropriate to commemorate—
					(A)the 400th anniversary of
			 the voyage of Henry Hudson, the first European to sail up the Hudson River;
			 and
					(B)the 200th anniversary of
			 the voyage of Robert Fulton, the first person to use steam navigation on a
			 commercial basis;
					(2)facilitate activities
			 relating to the Hudson-Fulton-Champlain Quadricentennial throughout the United
			 States;
				(3)coordinate the activities
			 of the Hudson-Fulton Commission with—
					(A)State commemoration
			 commissions;
					(B)appropriate Federal
			 agencies;
					(C)the National Park
			 Service, with respect to the Hudson River Valley National Heritage Area;
					(D)the American Heritage
			 Rivers Initiative Interagency Committee established by Executive Order 13061,
			 dated September 11, 1997;
					(E)the National Endowment
			 for the Humanities;
					(F)the National Endowment
			 for the Arts; and
					(G)the Smithsonian
			 Institution;
					(4)encourage civic,
			 patriotic, historical, educational, artistic, religious, economic, and other
			 organizations throughout the United States to organize and participate in
			 anniversary activities to expand the understanding and appreciation of the
			 significance of the voyages of Henry Hudson and Robert Fulton;
				(5)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 Hudson-Fulton commemoration;
				(6)coordinate and facilitate
			 for the public scholarly research on, publication about, and interpretation of,
			 the voyages of Henry Hudson and Robert Fulton;
				(7)ensure that the
			 Hudson-Fulton 2009 commemorations provide a lasting legacy and long-term public
			 benefit by assisting in the development of appropriate programs and facilities;
			 and
				(8)help ensure that the
			 observances of Henry Hudson are inclusive and appropriately recognize the
			 experiences and heritage of all people present when Henry Hudson sailed the
			 Hudson River.
				6.Commission
			 meetings
			(a)Initial
			 meetingNot later than 30 days after the date on which all
			 members of a commission established under this Act have been appointed, the
			 applicable Commission shall hold an initial meeting.
			(b)MeetingsA
			 commission established under this Act shall meet—
				(1)at least twice each year;
			 or
				(2)at the call of the
			 Chairperson or the majority of the members of the Commission.
				(c)QuorumA
			 majority of voting members shall constitute a quorum, but a lesser number may
			 hold meetings.
			(d)Chairperson and vice
			 chairperson
				(1)ElectionThe
			 Commission shall elect the Chairperson and the Vice Chairperson of the
			 Commission on an annual basis.
				(2)Absence of the
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
				(e)VotingA
			 commission established under this Act shall act only on an affirmative vote of
			 a majority of the voting members of the applicable Commission.
			7.Commission
			 powers
			(a)GiftsThe Commission may solicit, accept, use,
			 and dispose of gifts, bequests, or devises of money or other property for
			 aiding or facilitating the work of the Commission.
			(b)Appointment of advisory
			 committeesThe Commission may appoint such advisory committees as
			 the Commission determines to be necessary to carry out this Act.
			(c)Authorization of
			 actionThe Commission may authorize any member or employee of the
			 Commission to take any action that the Commission is authorized to take under
			 this Act.
			(d)Procurement
				(1)In
			 generalThe Commission may procure supplies, services, and
			 property, and make or enter into contracts, leases, or other legal agreements,
			 to carry out this Act (except that a contract, lease, or other legal agreement
			 made or entered into by the Commission shall not extend beyond the date of
			 termination of the Commission).
				(2)LimitationThe
			 Commission may not purchase real property.
				(e)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
			(f)Grants
				(1) Champlain
			 CommissionThe Champlain Commission may make grants in amounts
			 not to exceed $20,000—
					(A)to communities, nonprofit
			 organizations, and State commemorative commissions to develop programs to
			 assist in the Champlain commemoration; and
					(B)to research and scholarly
			 organizations to research, publish, or distribute information relating to the
			 early history of the voyage of Samuel de Champlain.
					(2)Hudson-Fulton
			 CommissionThe Hudson-Fulton Commission may make grants in
			 amounts not to exceed $20,000—
					(A)to communities, nonprofit
			 organizations, and State commemorative commissions to develop programs to
			 assist in the Hudson-Fulton commemoration; and
					(B)to research and scholarly
			 organizations to research, publish, or distribute information relating to the
			 early history of the voyages of Henry Hudson and Robert Fulton.
					(g)Technical
			 assistanceThe Commission shall provide technical assistance to
			 States, localities, and nonprofit organizations to further the Champlain
			 commemoration and Hudson-Fulton commemoration, as applicable.
			(h)Coordination and
			 consultation with Lake Champlain Basin ProgramThe Champlain
			 Commission shall coordinate and consult with the Lake Champlain Basin Program
			 to provide grants and technical assistance under subsections (f)(1) and (g) for
			 the development of activities commemorating the voyage of Samuel de
			 Champlain.
			8.Commission personnel
			 matters
			(a)Compensation of
			 members
				(1)In
			 generalExcept as provided in paragraph (2), a member of the
			 Commission shall serve without compensation.
				(2)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
				(b)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
			(c)StaffThe
			 Commission may, without regard to the civil service laws (including
			 regulations), appoint and terminate an Executive Director and such other
			 additional personnel as are necessary to enable the Commission to perform the
			 duties of the Commission.
			(d)Compensation
				(1)In
			 generalExcept as provided in paragraph (2), the Commission may
			 fix the compensation of the Executive Director and other personnel without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates.
				(2)Maximum rate of
			 payThe rate of pay for the Executive Director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
				(e)Detail of government
			 employees
				(1)Federal
			 employees
					(A)In
			 generalAt the request of the Commission, the head of any Federal
			 agency may detail, on a reimbursable or nonreimbursable basis, any of the
			 personnel of the agency to the Commission to assist the Commission in carrying
			 out the duties of the Commission under this Act.
					(B)Civil service
			 statusThe detail of an employee under subparagraph (A) shall be
			 without interruption or loss of civil service status or privilege.
					(2)State
			 employeesThe Commission may—
					(A)accept the services of
			 personnel detailed from the State of New York or the State of Vermont, as
			 appropriate (including subdivisions of the States); and
					(B)reimburse the State of
			 New York or the State of Vermont for services of detailed personnel.
					(3)Lake Champlain Basin
			 Program employeesThe Champlain Commission may—
					(A)accept the services of
			 personnel detailed from the Lake Champlain Basin Program; and
					(B)reimburse the Lake
			 Champlain Basin Program for services of detailed personnel.
					(4)Procurement of
			 temporary and intermittent servicesThe Commission may procure
			 temporary and intermittent services in accordance with section 3109(b) of title
			 5, United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of that title.
				(f)Volunteer and
			 uncompensated servicesNotwithstanding section 1342 of title 31,
			 United States Code, the Commission may accept and use voluntary and
			 uncompensated services as the Commission determines necessary.
			(g)Support
			 servicesThe Secretary shall provide to the Commission, on a
			 reimbursable basis, such administrative support services as the Commission may
			 request.
			(h)FACA
			 nonapplicabilitySection
			 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
			9.ReportsNot later than September 30, 2010, the
			 Commission shall submit to the Secretary a report that contains—
			(1)a summary of the
			 activities of the Commission;
			(2)a final accounting of
			 funds received and expended by the Commission; and
			(3)the findings and
			 recommendations of the Commission.
			10.Termination of
			 Commissions
			(a)Date of
			 terminationThe Commission shall terminate on December 31,
			 2010.
			(b)Transfer of documents
			 and materialsBefore the date of termination specified in
			 subsection (a), the Commission shall transfer all of its documents and
			 materials of the Commission to the National Archives or another appropriate
			 Federal entity.
			11.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act for each of fiscal years 2008 through
			 2011—
				(1)$500,000 to the Champlain Commission;
			 and
				(2)$500,000 to the Hudson-Fulton
			 Commission.
				(b)AvailabilityAmounts
			 made available under subsection (a) shall remain available until
			 expended.
			
	
		September 17, 2007
		Reported with an amendment
	
